Case 3:17-cv-00601-MHL Document 123 Filed 06/06/19 Page 1 of 2 PageID# 2174
  Case 3:17-cv-00601-MHL Document 90 Filed 04/02/19 Page 1 of 2 PagelD# 1320



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division

ROBERT DAVID STEELE,et at.

       Plaintiffs,

 V.                                                      Civil Action No.3:17cv601

JASON GOODMAN,et at.

       Defendants.

                                          ORDER


       This matter comes before the Court on Non-party D. George Sweigert's Motion to

Intervene(the "Amended Motion to Intervene"). (ECF No.88.)

       On February 19,2019,Sweigert filed a Motion to Intervene(the "Original Motion to

Intervene"). (ECF No.73.) On March 18,2019, Sweigert filed a "Notice ofIntent to File an

Amended Motion." (ECF No. 81.) On March 29,2019,Sweigert filed the Amended Motion to

Intervene, which the Clerk docketed on April 1,2019.

       On March 31,2019,the Court issued a Memorandum Opinion and Order disposing of

various motions. (ECF Nos. 85,86.) In so doing,the Court ordered that Sweigert file an

Amended Motion to Intervene no later than April 12,2019,should he still intend to do so. The

Court also ordered all parties—^Plaintiffs, Negron,Goodman,and Lutzke—^to file a response to

the Amended Motion to Intervene by April 23,2019.'
       On April 1,2019,the Clerk updated the docket to properly reflect Sweigert*s Amended
Motion to Intervene dated March 29,2019 and entered April 1,2019. Because Sweigert has


      'The Court also ordered Plaintiffs, Negron,and Lutzke to respond to the Original Motion
to Intervene by the April 23,2019,should Sweigert fail to timely fail his Amended Motion to
Intervene. Goodman previously filed an opposition to the Original Motion to Intervene. (ECF
No.78.)
    Case 3:17-cv-00601-MHL Document 123 Filed 06/06/19 Page 2 of 2 PageID# 2175
'     Case 3:17-cv-00601-MHL Document 90 Filed 04/02/19 Page 2 of 2 Page!D# 1321


    submitted an Amended Motion to Intervene, the Court will deny as moot the Original Motion to

    Intervene, and will construe the March 29,2019 filing as complying with the Court s March 31,
    2019 directive to file an Amended Motion to Intervene. Sweigert need not file an additional
    amended motion to intervene to comply with the Court's commands.

            Additionally, the March 31,2019 Order directed the Clerk to mail the Memorandum
     Opinion and Order to counsel of record and various named individuals, but did not name
     Sweigert. The Court now DIRECTS the Clerk to mail Sweigert a copy of the March 31,2019
     Memorandum Opinion and Order.

            Accordingly,the Court DEEMS the Amended Motion to Intervene filed,(ECF No. 88.)
     The Court will DENY AS MOOT the Original Motion to Intervene. (ECF No. 73.) Other
     deadlines in the March 31,2019 Order shall remain intact. (ECF No. 86.) Specifically,
     Plaintiffs, Negron, Goodman,and Lutzke SHALL respond to Sweigert s Amended Motion to
     Intervene by April 23,2019.

            Let the Clerk send a copy of this Order to all counsel of record, and to Lutzke, Goodman,
     and Sweigert at their respective addresses of record.
            It is SO ORDERED.




                 I                                               UnitedM.Stlhis>District
                                                                          iyp^alU^uck
                                                                                         Judge
     Richmond, Virginia
